UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 20-1336


IN RE: SURESH DUTIA


SURESH DUTIA,

                   Debtor - Appellant,

             v.

WELLS FARGO BANK, N.A.,

                   Creditor - Appellee,

             and


JOHN P. FITZGERALD, III,

                   Trustee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-01113-RDA-JFA)


Submitted: November 16, 2020                            Decided: December 18, 2020


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Paul Forest, II, FOREST LAW FIRM, Fairfax, Virginia, for Appellant. Jeffrey L.
Tarkenton, WOMBLE BOND DICKINSON (US) LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Suresh Dutia appeals the district court’s order affirming the bankruptcy court’s

order granting Wells Fargo Bank’s motion for in rem relief. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Dutia v. Wells Fargo Bank, N.A., No. 1:19-cv-01113-RDA-JFA (E.D. Va. Feb. 19,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3